Title: From Benjamin Franklin to Staël von Holstein, 16 June 1783
From: Franklin, Benjamin
To: Staël von Holstein, Erik Magnus, Baron


          
            Monsieur,
            Passy, le 16 Juin 1783.
          
          J’ai reçu la Lettre que votre Excellence m’a fait l’honneur de m’ecrire le 13 de ce
            Mois, pour me faire Part que vous avez reçu de votre Cour la
            Ratification du Traité conclu entre nos deux Nations: J’attens de Jour en Jour la
            Ratification du Congrès, & dès que je l’aurai reçue je m’empresserai de vous en
            faire Part, afin que nous puissions faire les Echanges reciproques.
          Le Desir que temoigne sa Majesté Suedoise, (et dont Mr. le Cte. de Creutz votre
            Predecesseur, m’avez instruit avant son depart) d’avoir pour resider auprès d’Elle, de
            la Part des Etats-Unis, quelqu’un qui porte mon Nom, m’honore et me flatte infiniement;
            ainsi que les Termes obligeants dont vous vous êtes servis pour me rapeller cet desir.—
            Je m’empresserai de le faire connoitre au Congrès, et je ne doute pas que ce Corps ne se
            prete a faire tous ce qui peut etre agreable a un Souverain pour qui ils ont tant
            d’estime, & qui a eté le premier de l’Europe a nous offrir son Amitié.
          J’ai l’honneur d’etre, avec une respectueuse Considération et un sincere Attachement,
            De votre Excellence, Le très humble et très obeissant Serviteur.
          Son Exe. le Baron de Stael
          
        